PER CURIAM.
We deny this Petition for Writ of Habe-as Corpus alleging ineffective assistance of appellate counsel. It was not ineffective for counsel to forego arguing the propriety of the trial court’s denial of Watson’s Motion to Suppress, as that issue had not been preserved where trial counsel failed to make a contemporaneous objection. Moreover, even if the issue had been preserved, it would have been without merit. The record amply supports the denial of the suppression motion on the merits.
FARMER, C.J., POLEN and HAZOURI, JJ., concur.